DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-18 are currently pending in the application; of these, claims 1 and 18 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	On the information disclosure statement filed February 26, 2021 (“IDS”), Cite No. 2 in the U.S. Patents section (26744364) is not a U.S. patent number and, thus, cannot be retrieved or considered.  The citation has been lined through on the copy of the IDS attached to the present Office action and has NOT been considered by the examiner.

4.	The listing of references in the specification is not a proper information disclosure statement (note the PCT citation in paragraph [0005]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more rams or rotary  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claims 7 and 10 are objected to because of the following informalities:  
In claim 7, the recitation “a location sensor for sensing location of” does not read properly.
In claim 10, the recitation “includes the conveyor modules are serially interconnected” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a path planner for planning a predetermined path” (claim 1, line 9) and “planning a predetermined path” (claim 18, line 9).  
The step of “planning a predetermined path” is a process that, under its broadest reasonable interpretation, covers performance of the process in the mind.  In other words, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the context of this claim encompasses the user mentally envisioning a future path or paths for the continuous miner and associated mining equipment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (but for the recitation of generic computer components), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea
This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional limitations relating to using an automated controller to control a continuous miner and the steerable wheels of a flexible conveyor system.  The claim language fails to recite details of how the solution or object is accomplished (how, for example, does the automated controller apply the path to controlling the continuous miner and the steerable wheels of the conveyor system?).  The controller, in this case, is only recited  at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting instructions to generic mining equipment) such that it amounts to no more than mere instructions to apply the exception using a generic computer component to transmit instructions 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to control generic mining equipment amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept.  The claims are not patent eligible.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	Although not using the term “means” or “step” in a limitation triggers a presumption that 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph) does not apply, this presumption is 

10.	In independent claim 1, the recitations “path planner for planning ...” (in line 9) and “automated controller for controlling” (in line12) are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “planner” and “controller”, respectively, coupled with the functional language “for planning ...” and “for controlling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Applying the 3-prong analysis set forth in MPEP 2181 I to the language of the claim:
(A)	the terms “planner” and “controller” are substitutes for the term “means” because they serve as generic placeholders (i.e., a non-structural term having no specific structural meaning);
(B)	the generic placeholders are modified by functional language, linked by the transition phrase “for”;  and 
(C)	the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




12.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the specification fails to disclose corresponding algorithms for performing the functions associated with the “path planner” and the “automated controller” recited in claims 1-17.
The “path planner and the "automated controller” of claims 1-17 are considered to represent special purpose computer-implemented means-plus-function limitations (as addressed in MPEP 2181 II. B), since the functional language in each case (as identified above) recites highly specialized functionality (e.g., for the “path planner”, the recitation in claim 1 of “for planning a predetermined path for the continuous miner and flexible conveyor system, the path planner planning paths for respective conveyor modules of the flexible conveyor system” and, for the “automated controller”, the recitation in claim 1 of “for controlling the continuous miner and also directly controlling the steerable wheels of the flexible conveyor system to travel along the predetermined path”).  The claims dependent on claim 1 also include further functional language associated with the “path planner” and the “controller”.
As discussed in MPEP 2181 II. B., a special purpose computer-implemented means-plus-function limitation must be supported in the specification by disclosure of the computer (or computing component) and the algorithm that the computer uses to perform the claimed specialized function(s).  This section of the MPEP further establishes that, when the specification fails to disclose such an algorithm, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  In the present case, Applicants’ specification does not disclose any algorithms that the path planner and the automated controller use to perform the specialized functions.  

13.	Claim 2, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 1-2 of claim 2, “the drive and steering” lacks proper antecedent basis in the claims.
In line 1 of claim 11, the recitation “each conveyor includes” is indefinite; it is not clear whether this is intended to refer to each of the previously-recited “conveyor modules” (e.g., claim 1, line 5) or to something else.
	In claims 11 and 12, the term “preferably” renders the claims indefinite; it is not clear whether the limitation(s) following the term are intended to be part of the claimed invention.
	In claim 15, the recitation of “endless tracks” is confusing, because “steerable wheels” have already been recited (in claim 1, line 6) and applicant’s written specification and drawings do not appear to disclose a conveyor module having both wheels and tracks.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1-4, 6, 9-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Offutt et al., U.S. Patent No. 5,967,616 (“Offutt”) in view of Buckeridge et al., U.S. Patent No. 3,268,058 (“Buckeridge”).
Offutt discloses a coal mining system including: a continuous miner (1; Fig. 17) for forming parallel plunge tunnels (the drift currently being mined by the continuous miner in Fig. 17 and the adjacent parallel drifts) from a roadway (e.g., the BELT ENTRY in Fig. 17) whereby the plunge tunnels are about the width of the continuous miner, and no wider, with ribs 
	Offutt does not specifically disclose that the flexible conveyor system (i.e., the tramming conveyor 20) includes ground engaging conveyor modules having respective endless inclined belts and steerable wheels for conveying the conveyor modules along the ground, as recited in claim 1.
In the same field of endeavor, Buckeridge discloses a coal mining system a continuous miner (10; Fig. 1) and a flexible conveyor system including ground engaging conveyor modules (e.g., intermediate units 19-25).  Each intermediate unit has steerable wheels (see the wheels 64, 65 and the connected steering mechanism shown in the second Fig. 5) and an endless inclined belt (see belt 32 in Fig. 4; the incline can be seen in Fig. 5) so that conveyed coal passes up the inclined belt of one conveyor module before dropping onto the inclined belt of an 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buckeridge, to provide the flexible conveyor system of Offutt with ground engaging conveyor modules, each including steerable wheels and an endless inclined belt, in order to provide the Offutt system with a greater degree of flexibility.
	With respect to claims 3-4 and 6, Offutt further discloses another conveyor (e.g., the panel belt 232 in Fig. 17).  Offutt also discloses controlling advancement of the conveyor 232 along the roadway (by adjusting its length) as mining progresses to maintain the tramming conveyor 20 adjacent the panel belt 232 and also to form the next plunge cut at a point proximal to the head of the other conveyor (see col. 7, lines 14-18).
	With respect to claim 9, Offutt further discloses a side discharge conveyor (see the angled transfer section 200 in Fig. 15).
	With respect to claim 10, Buckeridge teaches interconnecting the conveyor modules serially.
	With respect to claim 11, the Buckeridge conveyor modules include a driver for driving the wheels (see the wheel drive motor 73 in Fig. 2).
With respect to claims 12-13, Buckeridge discloses a steering system for steering the wheels that includes rotary actuators (i.e., steering motors 121, 122 in the second Fig. 5).
With respect to claim 16, the Offutt continuous miner is unmanned (see Fig. 1; the operator cab 31 is located remotely from the miner 1).
With respect to claim 17, The Offutt controller is located remote, for example, from the conveyor 232 in Fig. 17 (the miner controller 126 is in the continuous miner 1).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Offutt and Buckeridge as applied to claim 1 above, and further in view of Ecker, published PCT application no. WO-2008/067802.
As discussed above, the combination of Offutt and Buckeridge meets all of the limitations of claim 1.  The combination does not, however, specifically disclose planning waypoint paths, as recited in claim 5.
In the same field of endeavor, Ecker discloses a flexible continuous conveyor 1 (Fig. 1) extending between a mining machine (miner 2) and a main conveyor 4 and teaches controlling the positioning of the conveyor using waypoints (see paragraph [32] of the translation).  	
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Ecker, to plan waypoint paths in the control system of Offutt, in order to more efficiently store and calculate paths.

20.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Offutt and Buckeridge as applied to claims 1 and 6 above, and further in view of Mraz, U.S. Patent Application Publication No. 2001/0015573.
As discussed above, the combination of Offutt and Buckeridge meets all of the limitations of claims 1 and 6.  The combination does not, however, specifically disclose a conveyor location sensor, as recited in claim 7, or a proximity sensor, as recited in claim 14.
In the same field of endeavor, Mraz discloses a mining system including a mining machine 1 operating remotely in a coal seam 3 (Fig. 3) and teaches the use of proximity sensors to sense and measure the area surrounding the machine (see paragraph [0074]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mraz, to provide the Offutt mining .

21.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Offutt and Buckeridge as applied to claim 1 above, and further in view of Hartcher, U.S. Patent Application Publication No. 2016/0096688.
As discussed above, the combination of Offutt and Buckeridge meets all of the limitations of claim 1.  The combination does not, however, specifically disclose an inertial navigation unit, as recited in claim 8, or endless tracks, as recited in claim 15. 
In the same field of endeavor, Hartcher discloses a mining system including a mining machine (miner 34; Fig. 2) for mining a coal seam 14 (Fig. 1) and a plurality of conveyor cars 12 for conveying mined coal out of the seam. Hartcher teaches providing the mining machine with an inertial navigation system (see paragraph [0042]). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hartcher, to provide the Offutt mining machine with an inertial navigation unit, in order to more accurately determine its position in the mine.
Hartcher further teaches providing conveyor cars with endless tracks (see Table 2).  It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hartcher, to provide the Offutt conveyor modules with endless tracks, in order to improve traction.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bergmann, Madiera et al., Poundstone, Brinager et al., and MacDonald et al. disclose mining systems including modular conveyors.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
23 March 2022